Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 10 December 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My Dearest Friend
St Petersburg Decbr: 10 1814

Another Letter was yesterday brought me but it gave me no hopes of your return and I dare not flatter myself yet that you will obtain any answer more decisive to this last effort, than they have hitherto given upon any point. as I wrote you once before notwithstanding I am so anxious to see him you I could almost wish you might be detained untill the coming Spring, so fearful am I that this Climate will again reduce you to the wretched state of health, into which you had fallen before you left it—
Mr. Lewis called on me to day and told me an excellent anecdote to day of Decatur which I presume you have heard but as it pleased me very much I shall give it you as well as I can When Decatur took the Macedonian Carden went on board his Ship as prisoner he had a band of Music who followed their Master. one day Carden begg’d Decatur to let his band play for him, our Gallant Captain immediately order’d them to play and asked Carden what he would like to have C. order’d God save the King which was accordingly played C. then very pompously desired Decatur to order an air and he turned to his Officer and requested him to make his compliments to the leader of the Band with a wish that they would play Rule Britania. C. did not stay to hear it. This I call very neat.
I am sure you must have laughed at my order but I do not retract it as it is still said we are to great fétes after the return of the Emperor which is however again postponed—
At length Winter is come the day before yesterday the river was closed and to day the people pass over it
I have just concluded the Corsair a poem by Lord Byron which I think is one of the most beutiful things I ever read there are some lines in it exquisite beautiful and in it he has curbed the excessive wildness of his imagination which I think in general seems to abound with images almost too vast to be expressed in our language he certainly is a very fine Poet, and I should like very much to have all his works—
We have nothing from America though the dates from London are to the 15 of Novbr. it is some times said no news is good news I hope it will prove so in this instance—Providence has done so much for us we ought not to mistrust it It is true if we ground our pretentions on our Merit as a Nation our pretentions must be very small but heaven is too merciful to measure us by this rule and will not abandon us in our extreme need.
Charles is quite well and impatient to see you Remember me to all and believe me sincerely yours
L. C. A.